Citation Nr: 0720078	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  04-20 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for muscle aches and 
swelling, claimed as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117.

2.  Entitlement to service connection for burning, itching 
eyes, claimed as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117.

3.  Entitlement to service connection for swollen joints, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

4.  Entitlement to service connection for headaches, claimed 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117.

5.  Entitlement to service connection for insomnia, claimed 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117.

6.  Entitlement to service connection for vision loss, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

7.  Entitlement to service connection for residuals of a back 
and spine injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1990 to 
September 1991.

These matters come before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision, in which the RO 
denied the veteran service connection for muscle aches and 
swelling; burning, itching eyes; swollen joints; headaches; 
insomnia; vision loss; and residuals of a back and spine 
injury.  The veteran filed a notice of disagreement (NOD) in 
February 2004, and the RO issued a statement of the case 
(SOC) in May 2004.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
June 2004.

At the veteran's request, the RO scheduled the veteran for a 
hearing before RO personnel in September 2004; however, the 
veteran failed to report to the hearing and did not request 
that the hearing be rescheduled.

For the reasons set forth below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action, on his part, is required.
 

REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).   To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Subsequent 
judicial decisions have clarified the duties to notify and 
assist imposed by the VCAA, to include Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); and Mayfield v. Nicholson, 20 Vet. App. 
537 (2006).  

Considering the record in light of the duties imposed by the 
VCAA, the Board finds that all notification action needed to 
render a fair decision on the claims for service connection 
has not been accomplished.  In this regard, the Board notes 
that although the veteran has been notified what evidence VA 
is responsible to provide, he has not been notified as to 
what is needed to substantiate a claim for service connection 
and that he is to submit any evidence in his possession that 
pertains to the claims.  See Pelegrini, supra; Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   The Board notes 
that action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  

Hence, on remand, the RO should, through VCAA-compliant 
notice, give the veteran another opportunity to present 
information and/or evidence pertinent to the claims for 
service connection, notifying him that he has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2006) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period).  The RO should request that the 
veteran furnish all pertinent evidence in his possession (of 
which he was not previously notified).  The RO should also 
ensure that its letter meets the notice requirements of 
Dingess/Hartman, cited to above, as regards the five elements 
of a claim for service connection-particularly, assignment 
of disability ratings and effective dates-as appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).  

The Board also finds that specific additional development of 
the claims on appeal is warranted.

Initially, the Board notes that, although the veteran 
submitted a copy of proof of receipt of an Army Commendation 
Medal showing that he served in the SWA from January 1991 to 
February 1991, the Board notes that the RO has not requested 
the veteran's service personnel records to independently 
verify his service in the SWA.  The Board finds that the RO 
should request the veteran's service personnel records from 
the National Personnel Records Center (NPRC) to obtain 
verification of the veteran's service in the SWA from January 
1991 to February 1991.

Further, regarding the claims for service connection for 
muscle aches and swelling, itching eyes, swollen joints,  
insomnia, and vision loss, each claimed as due to undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C. § 1117, the Board notes that guidelines for 
disability examinations for Gulf War Veterans have been 
issued in an Under Secretary for Health's Information Letter, 
dated April 28, 1998 (IL 10-98- 010).  The claims file shows 
that during his military service, the veteran served in the 
Southwest Asia Theater (SWA) from January 1991 to February 
1991.  The veteran claims that he has muscle aches and 
swelling, itching eyes, swollen joints, headaches, insomnia, 
and vision loss as a result of his service in the SWA.  
However, he has not been afforded a Persian Gulf War Protocol 
examination in connection with his current claim.  The Board 
finds that such an examination is needed to resolve the 
claims associated with the veteran's Persian Gulf War 
service.

The Board also points out that, while the RO has adjudicated 
the claim for service connection for headaches under the 
provisions of 38 U.S.C.A. § 1117, the veteran's service 
medical records show that in August 1991, the veteran 
complained of a headache with chest pain for one week, but 
stated that the headaches had been on and off for seven 
months.  He noted that his headaches began when he was in 
SWA.  He complained that the headaches lasted all day.  The 
diagnosis was probable tension headaches.  On the veteran's 
August 1991 Report of Medical Examination (separation 
examination), it was noted that he had headaches.  Currently, 
the veteran has a diagnosis of tension headaches.

A diagnosis of tension headaches-a specific disability-
precludes service connection for headaches under the 
provisions of 38 U.S.C.A. § 1117.  However, given the 
veteran's diagnosis of headaches in service and his current 
diagnosis of tension headaches, and the absence of an opinion 
as to etiology of the headaches, the Board finds that a 
medical opinion clarifying the nature of the veteran's 
headaches, and addressing the relationship, if any, between 
the current tension headaches and in-service complaints and 
diagnosis of headaches, is needed to resolve this claim.  Id. 

In light of the above, the RO should arrange for the veteran 
to undergo appropriate VA examination(s), by (a) 
physician(s), at an appropriate VA medical facility.  The 
veteran is hereby advised that, failure to report to any 
scheduled examination(s), without good cause, may well result 
in a denial of the original claims for service connection (as 
the claims will be considered on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655 (2006).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to any 
scheduled examination(s), the RO should obtain and associate 
with the claims file (a) copy(ies) of any notice(s) of the 
examination (s).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006). 
 However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims for service 
connection, on the merits.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should contact the NPRC and 
request the veteran's service personnel 
records for his period of service from 
April 1990 to September 1991.  If, after 
making reasonable efforts, the RO is 
unable to obtain any such records, the RO 
must specifically document what attempts 
were made to obtain the records.  The RO 
must notify the claimant of the specific 
records that it is unable to obtain and 
provide the appellant with an opportunity 
to respond.

2.  The RO should furnish to the veteran 
and his representative VCAA-compliant 
corrective notice specific to the claims on 
appeal-the claims for service connection 
for muscle aches and swelling, itching 
eyes, swollen joints, headaches, insomnia, 
and vision loss, claimed as due to 
undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 
1117, and the claim for service connection 
for residuals of a back and spine injury.

The RO's letter should include specific 
notice as to the type of evidence needed to 
substantiate each claim.  To ensure that 
the duty to notify the claimant what 
evidence will be obtained by whom is met, 
the RO's letter should include a request 
that the veteran provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to the matters 
on appeal that are not currently of record.  
The letter should also include a summary of 
the evidence currently of record that is 
pertinent to each claim.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
also ensure that its letter meets the 
requirements of the Dingess/Hartman, cited 
to above, particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.

The RO's letter must also clearly explain 
to the veteran that he has a full one-year 
period for response (although VA may 
adjudicate the claim within the one-year 
period).

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's response 
has expired, the RO should arrange for the 
veteran to undergo VA examinations, by (a)  
physician(s), at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician(s) 
designated to examine the veteran, and the 
report of the examination(s) should 
include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to the 
examiner(s) prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

Persian Gulf War examination -The veteran 
should be afforded a VA examination, by a 
physician, that  conforms to the 
guidelines for conducting Gulf War 
examinations set forth in the Under 
Secretary for Health's Information Letter, 
dated April 28, 1998 (IL 10-98- 010).  

a.  The examiner should thoroughly review 
the claims file prior to the examination.

b.  The examiner should conduct a 
comprehensive general medical examination, 
and provide details about the onset, 
frequency, duration, and severity of 
symptoms of muscle aches and swelling, 
itching eyes, swollen joints, insomnia, 
and/or vision loss and state what 
precipitates and what relieves them.

c.  With respect to each complaint or 
symptom, the examiner should specifically 
state whether any of the veteran's 
complaints or symptoms of muscle aches and 
swelling, itching eyes, swollen joints, 
insomnia, and/or vision loss are 
attributable to a known diagnostic entity.  
If there is a known diagnosis that can be 
medically explained, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or more probability) that the 
diagnosed disability was incurred in or 
aggravated by service.

d.  If the veteran suffers from any 
claimed symptoms that are not determined 
to be associated with a known clinical 
diagnosis, further specialist 
examination(s) will be required to address 
these findings, and should be ordered by 
the primary examiner.  In such instance, 
the primary examiner should provide the 
specialist(s) with all examination reports 
and test results, and request that the 
specialist determine if the veteran's 
muscle aches and swelling, burning, 
itching eyes, swollen joints, insomnia, 
and/or vision loss can be attributed to a 
known clinical diagnosis.  If the 
veteran's symptoms are attributable to a 
known clinical diagnosis, the specialist 
should render an opinion as to whether it 
is at least as likely as not (i.e., there 
is a 50 percent or more probability) that 
the diagnosed disability was incurred in 
or aggravated by service.

Headaches -The examiner should confirm the 
prior diagnosis of tension headaches, and 
offer an opinion as to whether it is at 
least as likely as not (i.e., there is a 50 
percent or more probability) that such 
disability is medically related to the 
veteran's active military service, to 
include symptoms and complaints of headaches 
noted in the veteran's service medical 
records.

The examiner(s) should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in (a) printed (typewritten) 
report(s).

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the 
examination(s) sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested development 
action has been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

7.  After completing the requested 
actions, and any additional notification 
or development deemed warranted, the RO 
should adjudicate the claims on appeal in 
light of all pertinent evidence and legal 
authority.  

8.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

